                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



FORWARD AIR, INC., et al.,                            Case No. 2:18-cv-744
                                                      JUDGE SARAH D. MORRISON
       Plaintiffs,                                    Magistrate Judge Chelsey M. Vascura

v.

HUNTER LOGISTIC SERVICES, INC.,
et al.,

       Defendants.


                                             ORDER

       This matter is before the Court for consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on March 11, 2019. (ECF No. 56.) In that filing, the

Magistrate Judge recommended that this action against John Doe Defendants be dismissed

without prejudice for failure to substitute their real names and effect service pursuant to Federal

Rule of Civil Procedure 4(m). The time for filing objections has passed, and no objections have

been filed. For the reasons set forth in the R&R, the Court hereby ADOPTS the R&R (ECF No.

56) and DISMISSES WITHOUT PREJUDICE John Doe Defendants from this action.

       IT IS SO ORDERED.
                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
